Case 1:18-cr-20685-KMW Document 466 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  Case No. 18-20685-CR-WILLIAMS

     UNITED STATES OF AMERICA,

             Plaintiff,

     v.

     ABRAHAM EDGARDO ORTEGA,

           Defendant.
     ___________________________________/

          UNOPPOSED MOTION TO CONTINUE VOLUNTARY SURRENDER DATE

             COMES NOW the DEFENDANT, Abraham Edgardo Ortega, by and through his

     undersigned counsel and moves this Honorable Court to continue the voluntary surrender

     date currently scheduled for September 2, 2021, until a date after January 3, 2022. In

     support of the motion, the Defendant states:

     1.      On October 31, 2018, the Defendant pled guilty to a one count Superseding

             Information which charges him with conspiracy to commit money laundering, in

             violation of Title 18, United States Code, Sections 1956(h) and 1957(a).

     2.      The sentencing hearing took place on May 5, 2021. The Defendant was sentenced

             to 28 months imprisonment. The government noted that they expect to also file a

             rule 35 motion for a reduction based on further cooperation that is still ongoing.

     3.      Undersigned counsel and the Governement were hopeful that the ongoing

             cooperation would be completed by the September 2, 2021 surrender date, however

             it is not. Complications arising from the pandemic continue to delay matters.




                                                    1
Case 1:18-cr-20685-KMW Document 466 Entered on FLSD Docket 08/13/2021 Page 2 of 2




     4.     The Defendant is on bond and electronic monitoring and has been fully compliant

            throughout the pendency of this.

     5.     Undersigned counsel and Assistant United States Attorney Kurt Lunkenheimer and

            Department of Justice Paul Hayden have conferred, and the government does not

            oppose this continuance and believes that a surrender date after January 3, 2022,

            would be appropriate.

            WHEREFORE, the Defendant, Mr. Ortega, respectfully requests that the

     sentencing hearing in this case be continued to a date after January 3. 2022.

                                           Respectfully submitted,

                                                          /s/Lilly Ann Sanchez
                                                          THE LS LAW FIRM
                                                          lsanchez@thelsfirm.com
                                                          Four Seasons Tower – Suite 1200
                                                          1441 Brickell Avenue
                                                          Miami, Florida 33131
                                                          Telephone: 305-503-5503
                                                          Counsel for Abraham Edgardo Ortega




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 13, 2021, I electronically filed the foregoing
     document with the Clerk of Court using CM/ECF.
                                                  s/ Lilly Ann Sanchez




                                                  2
